         Case 3:17-cv-00080-SMR-SBJ Document 134 Filed 06/08/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF IOWA
                                  EASTERN DIVISION



 BUSINESS LEADERS IN CHRIST,                            Case No.: 3:17-cv-00080-SMR-SBJ

                 Plaintiff,                             JOINT STATUS REPORT

    v.

 THE UNIVERSITY OF IOWA, et al.,

                 Defendants.


   Per this court’s June 1, 2021 order by Magistrate Judge Stephen B. Jackson, Jr., the parties

have met and conferred and agree that there are no further matters for this Court to resolve except

a determination of the costs and fees owed to Plaintiffs as prevailing parties. The Court’s order of

February 19, 2019, granted Plaintiffs “sixty days … after entry of a mandate by the Eighth Circuit”

to file a motion for costs and fees. Dkt. 123 at 3. The Eight Circuit’s mandate issued on May 12,

2021, giving Plaintiffs until July 12, 2021, to file their motion.

   The parties have agreed to consult to see if they can reach agreement as to the costs and fees

owed to Plaintiffs. If the parties are able to reach agreement, they will submit a joint request for

an attorney fee and cost ruling or other appropriate pleading for the Court’s review and entry of

final judgment. If the parties are unable to reach agreement, Plaintiffs will file their motion for

costs and fees by no later than July 12, 2021, with a resistance and reply brief to follow as provided

by Local Rule 7.


                                               Respectfully submitted,

/s/ Jeffrey S. Thompson                        /s/ Eric S. Baxter
Jeffrey S. Thompson                            Eric S. Baxter*
Solicitor General of Iowa                      Daniel H. Blomberg*


                                                  1
     Case 3:17-cv-00080-SMR-SBJ Document 134 Filed 06/08/21 Page 2 of 2



Hoover Bldg, Second Floor          The Becket Fund for Religious Liberty
1305 E. Walnut                     1200 New Hampshire Ave. NW, Suite 700
Des Moines, IA 50309               Washington, DC, 20036
(515) 281-8583 PHONE               (202) 955-0095 PHONE
(515) 281-7219 FAX                 (202) 955-0090 FAX
jeffrey.thompson@ag.iowa.gov       ebaxter@becketlaw.org

Counsel for Defendants             Christopher C. Hagenow
                                   William R. Gustoff
                                   Hagenow & Gustoff, LLP
                                   600 Oakland Rd. NE
                                   Cedar Rapids, IA 52402
                                   (515) 868-0212 PHONE
                                   (888) 689-1995 FAX
                                   chagenow@whgllp.com

                                   Counsel for Plaintiff
                                   *Admitted pro hac vice




                                     2
